Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Cauble, on February 3, 2021.

Amend claim 1, as shown below.
Cancel claims 5, 22, 24, 113, 114, 136, and 138.
Rejoin claims 38, 62, 70, 78, and 86.


1.	(Currently Amended) A polymer of Formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I)
or a pharmaceutically acceptable salt thereof,
wherein: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is a single bond or a double bond;
A is hydrogen or –XR3;
each B independently is a diradical of the formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
each D independently is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

E is  –XR4;
R is C2-C6 alkyl;
Rʹ is C2-C20 alkyl, 
R” cyclic or acyclic aliphatic, cyclic or acyclic heteroaliphatic, or a combination thereof, wherein each aliphatic or heteroaliphatic is optionally substituted with a C1-6 alkyl;
each Ra independently is hydrogen or C1-6 alkyl;
each R1 is selected from hydrogen, C1–C10 alkyl, and C1–C20 heteroalkyl, wherein the alkyl and heteroalkyl groups are optionally substituted with halogen, hydroxyl, C3-10 carbocyclyl, 3-14 membered heterocyclyl, C6-14 aryl, or 5-14 membered heteroaryl
R3 and R4 independently are selected from hydrogen, C1–C20 alkyl, C1–C10 heteroalkyl, C3–10 carbocyclyl, and 3–14 membered heterocyclyl;
X is O, S, NH, or NRX, wherein RX is C1-6 alkyl; 
Xʹ is O
each m independently is an integer between 3 and 10, inclusive; and
n is an integer between 1 and 10,000, inclusive.


The following is an examiner’s statement of reasons for allowance:
The specific polymer claims is not known prior to the instant application.  Further, prior art supports that a single carbon/atom difference in polymer structure can alter nanoparticle biophysical properties.  As such, the following claims are allowed.

Claims 1, 3, 36, 38, 62, 70, 78, 86, 94, 118, 124, 126, and 141-151 are allowed.
Claims 2, 4-35, 37, 39-61, 63-69, 71-77, 79-85, 87-93, 95-117, 119-123, 125, and 127-140 are cancelled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628